      CASE 0:19-cv-01256-PJS-HB Document 37 Filed 06/08/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Howard Jackson,
                                                     Civil No. 19-cv-1256 (PJS/HB)
                      Plaintiff,

 v.
                                                       ORDER ON REPORT
 Andrew Saul, Commissioner of Social                 AND RECOMMENDATION
 Security; and U.S. Department of Treasury,

                      Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;

       2.     Defendants Andrew Saul and U.S. Department of Treasury’s Motion to
              Dismiss [Doc. No. 24] is GRANTED; and

       3.     This matter is DISMISSED WITHOUT PREJUDICE for lack of
              jurisdiction.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: 6/8/20
                                         PATRICK J. SCHILTZ
                                         United States District Judge
